Citation Nr: 0916551	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder.

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for respiratory disorder, low back disorder, 
hepatitis C, and depression.  The Veteran perfected an appeal 
of the October 2002 rating determination to the Board.  In 
June 2005, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  In a 
December 2005 decision, the Board denied the claims.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Veteran 
filed an informal brief in June 2007.  VA's Secretary filed a 
brief in September 2007 in which he urged the Court to affirm 
that part of the Board's decision that denied service 
connection for low back disorder and an acquired psychiatric 
disorder, claimed as depression, and remand that part of the 
decision that denied service connection for a chronic 
respiratory disorder and hepatitis C on the basis of failure 
to provide an adequate statement of reasons or bases for 
denying those claims.  In November 2007, the Court issued a 
memorandum decision.  The Court affirmed the denials of 
service connection for low back disorder and acquired 
psychiatric disorder, and vacated and remanded the Board's 
decision as to the two remaining issues for further 
proceedings consistent with its decision.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran is 
not currently diagnosed with a chronic respiratory disorder.

2.  There is no credible evidence of record that the Veteran 
was exposed to hepatitis C in service, and there is no 
competent medical evidence of record that shows that the 
currently diagnosed hepatitis C is etiologically related to 
an incident of service.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in June 2002 letters, issued prior to the 
decision on appeal, and in a May 2004 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  The 
claims were last readjudicated in March 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and hearing testimony.
The Board notes that the Veteran has not been afforded a VA 
examination in response to his claims; however, the Board 
finds that no such examination is required in this case.  A 
chronic respiratory disorder was not shown in service, the 
Veteran is not currently diagnosed with a chronic respiratory 
disability, and there is no credible evidence that the 
Veteran suffered from chronic respiratory symptoms during 
service or since that time.  Moreover, there is no credible 
evidence that the Veteran was exposed to hepatitis C in 
service.  Finally, there is no competent or credible evidence 
suggesting a link between his current conditions and service.  
Consequently, VA is under no duty to afford the Veteran a VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting medical 
release forms as well as providing testimony and several 
statements on the reasons he believed he was entitled to 
service connection for his claimed disabilities.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the Veteran's claims, any question as to 
an appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 
(2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

	1.	Chronic Respiratory Disorder

According to the November 2002 notice of disagreement, a July 
2004 statement, and testimony provided at the June 2005 Board 
hearing, the Veteran contends that he has a respiratory 
disorder as the result of exposure to gas in a gas chamber 
during a training exercise in basic training.  He reports he 
was treated in sick call.  He complains that he wakes up from 
his sleep choking, and has always had sinus problems and a 
cough with phlegm.  At the hearing, he testified that he just 
started waking up from his sleep choking but had noticed that 
since the gas chamber incident, he had always felt congested.  
He further testified that during some of his civilian 
employment physicals, "they felt something" related to his 
breathing.  In addition, he claimed his primary VA doctor had 
diagnosed a condition in the last three or four years, 
although he could not recall the name, and had provided him 
with pills.  

Service treatment records show the Veteran was seen in the 
clinic in November 1979 for complaints of a sore throat, 
headaches, and chills of two days duration.  On physical 
examination, his throat was red and his chest was clear.  The 
service examiner provided an impression of acute respiratory 
disorder.  In April 1981, the Veteran complained of a sore 
throat of one week's duration.  The physical examination was 
noted as within normal limits.  The diagnosis was deferred.  
In April 1982, the Veteran was seen in the clinic for 
complaints of a sore throat and coughing up blood that 
morning.  On physical examination, the Veteran's nose was 
clear, and his throat was inflamed with some exudate.  The 
service examiner noted an assessment of pharyngitis.  In June 
1982, the Veteran was seen for complaints of a sore throat, 
cough, and sinus pain.  The physical examination revealed a 
throat that was red with exudate.  His chest was clear.  The 
service examiner provided an assessment of viral syndrome.  
In July 1982, the Veteran reported that he had been coughing 
up blood since the previous day.  Radiographic studies of the 
Veteran's chest were negative.  No diagnosis was provided.  
In March 1983, the Veteran complained of a high temperature, 
cold, coughing, and a sore throat of three days duration.  On 
physical examination, the Veteran's lungs were clear.  The 
service examiner provided an assessment of viral upper 
respiratory infection.

Service medical examinations conducted in conjunction with 
the Veteran's service in the United States Army 
Reserves/National Guard in December 1984, April 1988, January 
1990, and February 1994 were negative for a respiratory 
disability or relevant complaints.  In response to questions 
on Report of Medical History forms of whether the Veteran 
ever had or currently had sinusitis; hay fever; ear, nose or 
throat trouble; or chronic cough, the Veteran always reported 
a negative response.  An Applicant Medical Prescreening Form 
dated in November 1989 showed the Veteran reported a negative 
response to the question of whether he had any respiratory 
problems.  

Records from Covenant Medical Center, Director Medical 
Records, and Alabama Injury and Pain Clinic, dating from 
March 1989 to April 2001, are absent any complaints or 
findings referable to a respiratory disorder.  

VA treatment records show the Veteran appeared for a new 
patient appointment in April 2001 during which time his 
complaints included sinus problems with nasal drainage and 
some throat discomfort.  No diagnosis was provided.  A 
February 2002 record noted that the Veteran's complaints 
included chronic congestion of his left nostril.  No 
diagnosis was provided.  In October 2002, it was noted that 
the Veteran reported on a history of respiratory difficulty 
and that he had never been diagnosed with anything, but he 
thought he might have a respiratory condition due to exposure 
to asbestos.  Radiographic studies of the Veteran's chest 
revealed that his lungs were clear, and his heart and 
pulmonary vascularity were normal.  The impression was normal 
chest.  Another October 2002 record showed that an assessment 
included a diagnosis of allergic rhinitis.  On HEENT 
examination, which included examination of the nose, the exam 
was noted as within normal limits.  The Veteran's lungs were 
also noted as clear.  

The medical evidence of record shows that the Veteran is not 
currently diagnosed with a chronic respiratory disorder.  The 
diagnosis of allergic rhinitis in October 2002 is not 
supported by any positive clinical findings, and subsequent 
VA treatments show no mention of this disorder.  Service 
connection may be established for allergic rhinitis (see 
38 C.F.R. § 4.97, Diagnostic Code 6522) 
under certain circumstances, but seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  See 38 C.F.R. § 3.380 
(2008).  The isolated assessment of allergic rhinitis is 
insufficient to establish chronicity of the disorder.  
Records only note a past medical history of "allergies," 
and even then, it is specifically noted that in response to 
questions of whether the Veteran currently had allergies, he 
reported negative responses.  In any event, "allergies" is 
not synonymous with allergic rhinitis.  Records dated in 
August 2003 and May 2004 show a list of the Veteran's active 
outpatient medications, none of which are for a respiratory 
disorder, including allergic rhinitis.  

In addition, the Veteran's complaints in service were never 
at any time attributed to allergic rhinitis.  In November 
1979, the service examiner described the Veteran's symptoms 
as acute, thus not symptomatic of a disease that is chronic 
in nature.  The diagnosis of pharyngitis in April 1982 is 
certainly not a diagnosis of allergic rhinitis, and the 
respiratory infections diagnosed in June 1982 and March 1983 
were viral as opposed to allergic in origin.  Also, none of 
the physical examinations revealed any positive clinical 
findings associated with the nose. 

The mere fact of in-service complaints of a sore throat, 
cough, and sinus pain is not enough.  There must be a chronic 
disability resulting from those complaints. Moreover, waking 
up from a sleep choking and sinus congestion, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See generally Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability. Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of a 
current chronic disability is limited to the Veteran's own 
statements.  This is not competent evidence of a current 
disability since laypersons, such as the Veteran, are not 
qualified to render medical diagnoses as the nature and 
etiology of respiratory disorders require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Furthermore, while the Veteran currently contends that he has 
suffered from a respiratory disorder including congestion 
since gas chamber training in service, the Board finds such 
statements are contradicted by his own responses denying any 
such problems on the multiple Reports of Medical History 
completed during his reserve training.  Moreover, with 
respect to other matters, VA treating physicians have at 
various times described the Veteran as manipulative, evasive, 
and untruthful.  As such, the Board finds his current 
contentions of respiratory symptom existing since gas chamber 
training are not credible.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  

For the reasons set forth above, the Board finds that the 
preponderance of the competent and credible evidence is 
against the claim for service connection for a chronic 
respiratory disorder.

	2.	Hepatitis C

Service treatment records are absent any relevant complaints 
or findings referable to hepatitis C.  An October 1982 ADAPCP 
[Alcohol and Drug Abuse Prevention and Control Program] 
Client Progress Report noted that the Veteran had a problem 
with the use of cannabis.  

Service medical examinations conducted in conjunction with 
the Veteran's service in the United States Army 
Reserves/National Guard in December 1984, April 1988, January 
1990, and February 1994 were similarly negative.  In response 
to questions of whether the Veteran ever had or had now 
jaundice or hepatitis, the Veteran always reported a negative 
response.  

Records from Covenant Medical Center dated in March 1989 
showed the Veteran was hospitalized.  It was noted that the 
Veteran had been voluntarily admitted to the chemical 
dependency treatment unit for problems with drug dependence.  
The pertinent diagnoses noted at the time of discharge were 
multiple drug dependence, including cocaine, and liver 
function abnormalities of unclear etiology.  A hepatitis 
profile disclosed no antibodies or antigens. 

VA treatment records indicate that in September 2001, the 
Veteran was seen to discuss the results of a positive 
hepatitis C test.  A January 2002 record showed the Veteran 
reported that over his lifetime, he had abused and used 
cocaine, intranasally.  A February 2002 record noted that lab 
results revealed HCV 1 Alpha with a viral load of 450,000.  A 
March 2002 record showed the Veteran reported a history of 
cocaine use intravenously "at one time," but he maintained 
that he did not use cocaine in that method again.  An October 
2002 record showed the Veteran reported that he started using 
cocaine at age 14 and that he never used drugs intravenously.  

In the November 2002 notice of disagreement, the Veteran 
claimed that he only previously reported that he used a 
needle once and that was "way before going [in] the 
service" and it was not drug related.  He claimed he started 
smoking crack cocaine around 1987.  He also claimed that 
during service a doctor had advised him a couple of times 
after a physical that his blood count was not right and that 
his liver was damaged.  Therefore, he felt that he had 
hepatitis C in service but it was not brought to his 
attention.  He also indicated that he was treated for drug 
abuse in service.   

VA treatment records show that in April 2003, the Veteran 
reported that he started using marijuana at age 14, and used 
drugs heavily in service when he was stationed in Germany in 
1981.  He also claimed that he started using cocaine in 1985.  
A May 2003 record noted that a review of the Veteran's record 
revealed that he had CHC [chronic hepatitis C] genotype 1, 
viral load 450,000, and elevated liver function tests.  

In a July 2004 statement, the Veteran claimed that he shared 
a room with a person infected with hepatitis when he was 
stationed in Germany.  He did not know the roommate was 
infected until after the roommate left Germany.  They used 
the same hair clippers and "[drank] and smoked behind each 
other."  They also had a lot of "physical contact in sports 
during that time."  After the Veteran left Germany, he was 
advised of his "blood count and [his] liver." 

At the June 2005 Board hearing, the Veteran testified that 
"they had [them] going from station to station shooting 
[them] with a gun."  He also appeared to indicate that he 
was exposed to contaminated blood from being around other 
soldiers and performing "first aid and shaving."  In 
response to the question of whether he shared razors, the 
Veteran responded in the affirmative but then described how 
he and the other soldiers had to engage in simulated 
exercises on what to do with wounded people.  He denied that 
he ever shared needles.  He started smoking cocaine in 1985 
and never shot it or snorted it.  Lastly, he claimed that he 
shared razors with his infected roommate.  

The Board finds that the evidence, consisting of lay 
statements from the Veteran, that he was exposed to hepatitis 
C in service is not credible.  VA guidelines provide a list 
of valid risk factors for hepatitis C infection that includes 
intravenous drug use (due to shared instruments), intranasal 
use of cocaine (due to shared instruments), and other direct 
percutaneous exposure to blood such as by acupuncture with 
non-sterile needles and sharing of toothbrushes or shaving 
razors.  See VBA Training Letter 01-02 (April 17, 2001, 
Hepatitis C Review, para. C.1.).  

The Veteran contends that he was exposed to hepatitis C from 
sharing razors with his infected roommate while he was 
stationed in Germany.  Service treatment records, however, 
show that as early as in April 1980, while the Veteran was 
stationed at Fort Hood, Texas and prior to his service in 
Germany, he was on profile for pseudofolliculitis barbae.  He 
was exempt from using razor blades to shave his facial hair 
on account of his skin disorder.  He initially was permitted 
to use depilatory hair removal cream and then he was 
permitted to use scissors or barber clippers to maintain his 
facial hair.  He remained on this profile to the end of his 
service.  The Veteran also contends that he was possibly 
exposed to hepatitis C from "a gun."  VA guidelines 
recognize that some veterans claim exposure to gamma globulin 
shots and vaccination gun as the risk factor, but provide 
that there is no known instance of hepatitis C infection from 
these factors.  Hepatitis C has been transmitted only by 
intravenous, and not intramuscular, gamma globulin 
injections.  Intramuscular gamma globulin may have been given 
in service, but intravenous gamma globulin is given only to 
boost immunity in immuno-compromised patients (primarily 
children with leukemia).  See VBA Training Letter 01-02 
(April 17, 2001, Hepatitis C Review, para. C.2.f.).  As for 
the other claimed exposures, they lack specificity which 
prevents their consideration and/or they are not a valid risk 
factor for hepatitis C infection.  

In addition, service treatment records fail to show that 
service examiners were concerned about the Veteran's blood 
count and that he had a "damaged" liver.  Also, VA treating 
physicians have at various times described the Veteran as 
manipulative, evasive, and untruthful.  The Board observes 
that while the Veteran now contends that he never used drugs 
intravenously or intranasally, this is inconsistent to what 
he reported to his treating physicians in January 2002 and 
March 2002.  As noted above, intravenous drug use and 
intranasal use of cocaine are risk factors for hepatitis C 
infection.  VA and private treatment records document a very 
long history of the Veteran's abuse of marijuana, cocaine, 
and crack cocaine.  For all of these reasons, the Board finds 
that the evidence that the Veteran was exposed to hepatitis C 
in service is not credible.  

Thus, as there is no credible evidence that the Veteran was 
exposed to hepatitis C in service, and there is also no 
competent medical evidence showing the currently diagnosed 
hepatitis C is etiologically related to an incident of the 
Veteran's military service, service connection for hepatitis 
C is not warranted.   

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a chronic respiratory disorder is 
denied.

Service connection for hepatitis C is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


